Citation Nr: 9915433	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until May 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from November 1997 
administrative decision of Chicago, Illinois Regional Office 
(RO) which held that the appellant's period of service was 
under dishonorable conditions and constituted a bar to the 
payment of VA benefits. 

This case was remanded by a decision of the Board dated in 
January 1999 and is once again before the signatory Member 
for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant served on active duty from January 1969 
until May 1971 and received an other-than-honorable discharge 
from service.

3.  The appellant had absence without official leave (AWOL) 
from September 4 - 9, 1970, October 11 - 19, 1970, October 26 
- November 18, 1970 and from November 25, 1970 through April 
20, 1971.  

4.  The appellant received nonjudicial punishment on two 
occasions for failure to go at the time prescribed to his 
appointed place of duty on August 17, 1970 and on September 
11, 1970.  

5.  The evidence establishes that the appellant's offenses of 
failures to go at the time prescribed to this appointed place 
of duty and periods of AWOL were willful and persistent and 
prevented the proper performance of his duties.

6.  The evidence does not establish that the appellant was 
insane at the time of commission of the inservice offenses.  


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and the character of this discharge is a bar to 
the payment of VA benefits. 38 U.S.C.A. §§ 101, 5107, 5303 
(West 1991); 38 C.F.R. § 3.12 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, essentially, that the character of 
his discharge from military service should not constitute a 
bar to VA benefits since there were mitigating circumstances 
for the actions that caused his problems in service and led 
to his receipt of nonjudicial punishment and periods of AWOL.  
He maintains that he was compelled to go AWOL because of his 
fear of being returned to Vietnam as well as a family 
emergency.  

At the outset, the Board notes that it has found the 
appellant's claim to be "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) West 1991).  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The Board points out that the threshold question to be 
answered in every claim for VA benefits concerns the adequacy 
of the claimant's service for purposes of establishing basic 
eligibility.  Applicable laws and regulations provide that 
most VA benefits are not payable unless the period of service 
upon which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2), 101(18) (West 1991); 38 C.F.R. § 3.12(a) 
(1998).  Regulations further provide that a discharge or 
release for certain offenses is considered to have been 
issued under dishonorable conditions. 38 C.F.R. § 3.12(d) 
(1998).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4) (1998).  Additionally, a 
discharge under dishonorable conditions will not constitute a 
bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 C.F.R. § 3.12(b) 
(1998).

Service department records reveal that the appellant was AWOL 
from September 4 - 9, 1970, from October 11 - 19, 1970, from 
October 26 - November 18, 1970 and for a period between 
November 25, 1970 and April 20, 1971.  He received 
nonjudicial punishment on two occasions for failure to go at 
the time prescribed to his appointed place of duty on August 
17, 1970 and on September 11, 1970.  A letter from the 
Department of the Army dated in January 1971 notes that the 
probable reason for AWOL on the latter occasion, according to 
interviews with his friends, was personal in nature and was 
an attempt to remedy a situation concerning his girlfriend's 
pregnancy. 

An Armed Forces of the United States Report of Transfer or 
Discharge (DD Form 214) indicates that the veteran served on 
active duty from January 1969 until May 1971.  He received an 
other-than-honorable discharge from service.  It was 
indicated that the reason for separation was "CHAP 10 AR 
635-200 SPN 246 FOR THE GOOD OF THE SERVICE."  

The appellant's service medical records are entirely negative 
for complaints or treatment of a psychiatric disorder.  Upon 
examination in May 1971 for release from active duty, he 
indicated that he had had frequent trouble sleeping, 
depression or excessive worry, nervous trouble, and a drug or 
narcotic habit.  His psychiatric status was evaluated as 
normal. 


The veteran filed a claim for VA compensation or pension in 
August 1997 based on disability including post-traumatic 
stress disorder (PTSD).  A medical report dated in August 
1997 was received from Jay L. Liss, M.D., noting that the 
appellant had been seen for evaluation earlier that month.  
It was reported that the veteran had returned from Vietnam 
with "serious" PTSD which had persisted and that his 
military discharge information "did not adequately relate to 
his military experience and responsibility."  Dr. Liss 
stated that in addition to PTSD, the appellant had serious 
depression and had been started on anti-depressant 
medication.  It was the opinion of the examiner that the 
veteran's disability was related to service; that he needed 
to have his less than honorable discharge "adjudicated and 
his benefits reinstated."  

An RO administrative determination of November 1997 rendered 
a decision to the effect that  the veteran's service from 
January 13, 1969 to May 18, 1971 constituted a bar to all 
benefits administered by the VA, except that the appellant 
was entitled to health care under Chapter 17 of Title 38 USC 
for any disability determined to be service connected.

The veteran submitted a statement received in August 1998 
depicting atrocities and traumatic events he had witnessed as 
a medic in Vietnam, including seeing a bloodied soldier 
brought in for treatment with no arms or legs and watching 
him die, the perceived genital mutilation of a young 
Vietnamese woman as she had her baby, and being attacked by 
mortar fire while watching a movie, and seeing the dead and 
injured all around.  He stated that in June 1970, while at 
the aid station waiting to go home, the unit was under mortar 
fire all the time and that he broke down all that time and 
cried and hid under his cot.  He said that he no longer felt 
like a boy or a man and decided that he would not come back 
to that place.  The veteran ended his statement by saying 
that in June 1970 while stationed at Fort Campbell, Kentucky 
with a year and a half left in service, he knew it would not 
be long before the papers came sending him back to Vietnam 
and he made up his mind that he would not go back and 
subsequently went AWOL.  He related that he started to run 
and was still running to the present day. 

A report dated in August 1998 was received from a 
readjustment counseling therapist at the East St. Louis Vet 
Center providing a detailed background history of the 
veteran's life, to include his exposure to traumatic events 
as the result of his duties as a medic in Vietnam, as well as 
his experiences since leaving service.  It was found that the 
veteran had PTSD which had adversely affected his life such 
that he remained in isolation from his community and was 
unable to work due to a distorted concept of reality.

Analysis

In this particular case, as previously noted, the record 
reflects that the appellant received an other-than-honorable 
discharge for his period of military service from January 
1969 to May 1971.  His service records reflect that he had 
four periods of AWOL, including one period for more than 145 
days.  The reason given at that time for being AWOL on that 
occasion was for personal reasons.  Service records also show 
that the appellant received nonjudicial punishment for 
failure to go at the time prescribed to his appointed place 
of duty on two different occasions.  The appellant has stated 
that psychological problems arising from his Vietnam service 
caused him to go AWOL.  

The evidence in the present case paints a picture of an 
individual who, although young, had more than one and a half 
years of service with no significant problems. In fact, the 
appellant is shown to have received the Army Commendation 
Medal for exceptionally meritorious service in Vietnam 
between June 1969 and June 1970.  However, the subsequent 
service period is marked by relatively frequent and 
increasingly lengthy periods of AWOL and lack of discipline.  
These actions by the appellant cannot reasonably be described 
as either isolated or infrequent.  A realistic interpretation 
of the facts shows a willful and persistent course of 
behavior that can only be labeled as misconduct.  Moreover, 
the multiple periods of AWOL were the type of offenses that 
would, by their very nature, preclude his performance of his 
military duties and, thus, can not be viewed as minor 
offenses.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 
(1994); Stringham v. Brown, 8 Vet.App. 445, 447 (1995).  The 
Board, therefore, finds that the appellant does not fall 
within the exception for a "discharge because of a minor 
offense" provided by 38 C.F.R. § 3.12(d)(4).  In Winter v. 
Principi, the U.S. Court of Veterans Appeals held that the 
Board's finding of willful and persistent misconduct based on 
an AWOL status for a duration of approximately 20 percent of 
service time was not clearly erroneous.  Winter v. Principi, 
4 Vet. App. at 32.  The court noted that the Board correctly 
determined that the Uniformed Code of Military Justice viewed 
AWOL in excess of 30 days as a severe offense, punishable by 
confinement for up to one year and the issuance of either a 
bad conduct or dishonorable discharge.  Id.; Manual for 
Courts- Martial (1984), part IV, para. 10(e)(2)(b) and (c).  
Here, the appellant was AWOL for approximately 182 days of 
his service time, including one period of AWOL in excess of 
145 days.  The Board also observes that no contemporaneous 
evidence has been submitted which substantially corroborates 
the appellant's explanations for his periods of AWOL.

The provisions of 38 C.F.R. § 3.12(c)(6)(ii), calling for 
consideration of the appellant's reasons for going AWOL are 
not for application in this case.  This regulatory provision 
is set forth under 38 C.F.R. § 3.12(c)(6) that deals with a 
period of AWOL for a continuous period of 180 days.  

Applicable law also provides that a claimant who was insane 
at the time of committing the acts resulting in discharge 
shall retain eligibility for VA benefits. 38 C.F.R. § 
5303(b).  However, while the appellant may believed he had 
some psychiatric problems at that time, service medical 
records are entirely devoid of mention of a psychiatric 
disability.  Dr. Liss and a counselor from the Vet Center 
have indicated that the appellant had PTSD related to his 
period of active duty which was the reason for his aberrant 
behavior throughout the years since service, and the Board 
notes that the service discharge examination report does show 
that the veteran complained of psychiatric symptomatology at 
that time.  However, the record does not demonstrate a 
chronic debilitating psychiatric disorder of such depth or 
severity which may be considered to be tantamount to 
insanity.  


In sum, the record persuasively shows that the appellant's 
conduct during service constituted willful and persistent 
misconduct.  Therefore, his discharge must be considered as 
having been under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the Board finds that the 
character of the appellant's discharge is a bar to 
entitlement to the payment of VA benefits.  The Board has 
carefully considered the entire record in this case; however, 
the Board does not find the evidence so evenly balanced that 
there is doubt as to any material matter regarding the issue 
on appeal. 38 U.S.C.A.§  5107.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of Department of Veterans 
Affairs benefits; the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

